Title: To James Madison from George William Erving, 13 July 1806
From: Erving, George William
To: Madison, James



No. 8
Sir
Madrid July 13th. 1806

The last letter which I had the honor to write to you was dated 17th. June, and inclosed copies of Don Pedro Cevallos’s note of the 2d. & my reply of the 15th.  He has thought proper to retouch the subjects of that note in another of the 24th. June, a copy of which & my answer of the 1st. Instt. are herewith transmitted.  As Mr. Cevallos in his last note has not attempted by any argument to contest the right of our government to dismiss the Marquis of Casa Calvo, & has only mentioned Don Juan Morales incidentally, it has seemed to be quite unnecessary for me to take any further notice of these points.  Considering that the obvious purpose of these groundless complaints, urged with so much intemperance & indelicacy, has been merely to throw obstructions in the way of such negotiations as circumstances may make it prudent for this government to consent to, for the purpose of adjusting its disputes with the United States, under the intermediation of France; & beleiving that however unreasonable these complaints may be, yet that the serious Earnestness with which they are pressed, would furnish sufficient motives at least for delay; if an answer wholly evasive had been given; or if the full importance which Mr. Cevallos meant to attribute to them had seemed for the present to be admitted, by my having taken what in other views may perhaps be thought a more correct course, by replying that I would transmit them to the government: on these considerations I have trusted that the President will not disapprove of what I have done.  In pursuance of this view, shoud Mr. Cevallos think it necessary to add any thing upon these topics, I shall suppose it proper still to answer; endeavouring however to narrow the grounds of discussion as much as possible; and in due time will transmit copies of the correspondence to our Ministers in Paris.  With respect to the affair of Miranda, you will perceive Sir that Mr. Cevallos in his last note confines his complaint to the mere circumstances of the Expedition having been fitted out in New York, & charges the government only with a want of Vigilance.  The documents which you have transmitted afford ample means to dispose of this difficulty: And even in regard to the treatment of the Marquis de Casa Yrujo, tho’ yet more diffuse, upon that subject; it appears that all which he is able to urge is reducible to the simple fact of the intimation given to him that his presence at Washington was disagreeable to the President; upon the propriety of which procedure Mr. Cevallos must know that no serious doubt can be entertained, & tho’ it may answer the temporary object before referred to, it never will be received at Paris as a difficulty of any consequence in the negotiation.  Upon questions which may have any connection with that negotiation it cannot be supposed that difference of opinion Exists between the Prince of Peace & Don Pedro Cevallos; yet it appears that the Prince upon a view of the papers relating to Marquis Yrujo, & of those which concern Mirandas Expedition was quite satisfied on both subjects.  These papers were transmitted to him by Mr. Young on the 26th. of May, in consequence of what had passed at a previous interview; Copies of Mr. Youngs note & of the Prince’s reply are herewith inclosed.  Added to such convictions as to the object which Mr. Cevallos has in view in making these complaints, which I intimated in my last respecting the general repugnance of this government to negotiation; there are other very strong reasons for beleiving that it will not enter upon the business with a cordial disposition for accommodation; & that it finds in the present state of things additional motives to the dilatory system which generally characterizes its measures.  The ministry flatter themselves that the policy of our country will still be pacific whilst there is any possibility of negotiation however remote, & do not apprehend therefore any very great evil from delay; but in a negotiation under the intermediation of France they feel that they shall be called upon to make some very considerable sacrifices, since such will be indispensable to the favorable termination of it.  An unfavorable termination they are aware must necessarily produce war, & a probable loss not only of the objects in question, but of those which are more important; they have hitherto calculated to be sheilded against these disastrous results by the power of their ally; Erroneously Estimating the weight of his interference by the standard of their own apprehensions, & judging of his means in America, by what they have witnessed of his operations in Europe; but here they seem to think that their ally is as it were a party against them; at best they cannot expect his assistance if they reject his advice: & if the negotiations are to terminate unfavorably, even if regulated by his advice, still it is desirable to defer such a conclusion, & since they have so much at stake not to throw themselves into a state for which they are wholly unprepared; in which they must necessarily depend upon the aid of France, without a certainty that political considerations or untoward Events may not induce her to withhold it; and out of which even with that aid, they must allow that there are many probabilities against their being well extricated.  They certainly do apprehend also that if they shoud find themselves in the necessity of acceding to the terms of the United States, they shall not receive the benefits of such equivalents as our government may make for concessions on their part, in the way they woud wish to receive them; and that what may be termed enlarged political views, or a more impartial consideration of the Subject, may induce also to Sacrifices which woud not be made if the negotiation coud be conducted under their immediate controul.  They do not of course state this as an objection; because if any money is to be derived from the transaction, as Spain owes a considerable Sum to France, she can only expect to receive in account; but they have very plainly expressed their concern lest some points of their honor may be sacrificed to the convenience of arrangements; on this head they have been answered that France is incapable of sacrificing the honor of her ally at any time, but that in this affair Spain will be the guardian of its own honor, & will give such instructions to her Ministers as she may judge proper for that object.
I have thought it my duty Sir to offer these observations to you which I have not made without due attention to the subject, upon what has appeared to be the best information as to the views & temper of this government; because they lead to the conclusion that nothing coud be effected here by negotiations; and as they may be prepare you to Expect Every obstruction delay & difficulty to the progress of that contemplated at Paris, which it is in the power of this government to produce.  I have avoided touching upon any of the Subjects of Negotiation in my conversations with the Ministers here, & shall continue to do so unless any circumstances shou’d arise in Paris which in the Opinion of Genl. Armstrong & Mr. Bowdoin shoud render such communications necessary; in which case as they know of your Instructions I presume that you will approve of my doing whatever they may desire.
The Prince of Peace in a late interview with the french chargé d’affaires has given his full consent that the Negotiations shall be conducted in Paris, & has authorized his writing to the Duke of Benaventi to that effect: the formal official authority to the Spanish Minister there is not yet transmitted, & I apprehend will be delayed as much as possible: but as there is an evident empressement on the part of the French government that the negotiation shoud commence, it is most probable that such previous conversations will be founded upon the consent of the Prince thus transmitted as will induce to an immediate call for the powers.
This government has lately made an attempt to put its military force on a footing of some respectability.  They have 42 Regiments of the line of three battalions.  Each batallion shoud have 600 men, but at present has not half the number: The plan now is to fill up the numbers of 13 or 15 Regiments from the skeletons of the remainder, to supply the places of the men so taken by draughts from the militia, & to replace the militia men by other draughts from the people: This operation will give a complete body of 27,000 besides the remnants of the troops of the line which may be estimated at 19,000. The rest of their force consists in, 6000 infantry guards, complete, 6000 artillery, complete, 12 Regiments of Cavalry of the line of 600 men each complete, Light Cavalry called dragoons 9 Regiments=5400, Carabiniers 600, The Kings body Guard 800, and the Prince of Peace’s guard about 200.  There are besides what they call troupes legeres, a sort of Volunteers 9600 & the militia which they say is about 32,000.  This is the most favorable view of their miltiary means as to men: but it is the general Opinion & seems to be very sensibly felt that there is a total want of money.
This movement of the government, as it is So much out of the usual course, & seems to be an indication of vigor, has excited much surprize, & gives rise to a variety of conjectures; some think that it threatens Portugal, but there are others who beleive that it has been taken in concert with England & these pretend that secret negotiations are now carrying on hostile to France: this last conjecture, tho probably somewhat countenanced by the language of Mr. Fox in the British house of commons, is certainly too absurd to be considered; as to the first it derives some probability from the apprehensions of the Portuguese government, which has lately made great exertions to establish a considerable military force; it is said here that they have between 45 & 50,000 men in a complete state of preparation: but Spain probably at this moment is not able to make war on its neighbour; nor can it be her interest at any time during a war with England to do so; because she must then lose very considerable advantages which she derives from the neutrality of that country; & it must be a very repelling consideration both to Spain & France that the conquest of Portugal woud only be a signal for the English to seize upon the Brasils.  The probability therefore is that this military measure which is only remarkable for the novelty of such an Exertion, means nothing of any consequence; but is a sort of spasmodic affection which will subside into languor.  I have the honor to be Sir with the most perfect Respect & consideration Your very obt. St

George W Erving

